—Order unanimously affirmed without costs. Memorandum: Family Court’s determination that the children were permanently neglected by respondent is supported by clear and convincing evidence. The record establishes that petitioner made diligent efforts to strengthen the relationship between respondent and the children (see, Social Services Law § 384-b [7] [a]) by providing “services and other assistance aimed at ameliorating or resolving the problems preventing [the children’s] return to respondent’s care” (Matter of Kayte *944M., 201 AD2d 835, lv denied 83 NY2d 757; see, Matter of Michelle F., 222 AD2d 747, 748-749). Although respondent participated in some of the services offered by petitioner, she failed to address the sexual abuse that led to the removal of the children from the home (see, Matter of Rebecca D., 222 AD2d 1092; see also, Matter of Cathleen B., 231 AD2d 962, appeal dismissed 90 NY2d 840). “Because she failed to make any progress in overcoming the problems that initially endangered the children and continued to prevent their safe return, the court properly found that respondent was unable to make an adequate plan for her children’s future” (Matter of Rebecca D., supra, at 1092).
Respondent failed to demonstrate that she was afforded less than meaningful representation by counsel (see, Matter of Matthew C., 227 AD2d 679, 682-683; see also, Matter of Alfred C., 237 AD2d 517). Finally, we reject the contention that termination of respondent’s parental rights was not in the best interests of the children (see, Matter of Nathaniel T., 67 NY2d 838, 842). (Appeal from Order of Wayne County Family Court, Strobridge, J. — Terminate Parental Rights.) Present — Den-man, P. J., Green, Pine, Hayes and Boehm, JJ. (Filed Oct. 22, 1998.)